In two consolidated habeas corpus proceedings, the Warden of Green Haven Prison appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County, dated and entered March 25, 1963, as sustained the writs and directed that relator be discharged from custody. Order, insofar as appealed from, reversed on the law and the *1096facts, writs dismissed and relator remanded to the custody of the Warden of Green Haven Prison. Findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion the delay of less than one year in imposing sentence upon the relator after his plea of guilty to grand larceny in the first degree, during most of which time he was incarcerated in the State of Connecticut upon his conviction of a crime in that • State (he having waived extradition and having consented to be delivered to Connecticut while he was awaiting sentence upon his conviction in this State), did not thereafter divest the County Court of Queens County of jurisdiction to impose sentence upon him. In our opinion, the delay was neither extremely long nor unreasonable under the circumstances (cf. People ex rel. Harty v. Fay, 10 N Y 2d 374, 379). Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.